Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000162
                                                     12-DEC-2011
                                                     02:19 PM



                         SCAD-11-0000162 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                vs.


                 EARLE A. PARTINGTON, Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 10-079-8913)


                      ORDER OF CLARIFICATION

          (By: Recktenwald, C.J., Nakayama, Duffy, and

         McKenna, JJ., and Intermediate Court of Appeals

      Chief Judge Nakamura, in place of Acoba, J., recused)


          Upon consideration of the record, it appears the
November 21, 2011 Order Suspending Imposition of Discipline is
unclear as to when (1) the November 9, 2011 Order of Suspension
is effective and (2) the affidavit of compliance required by the
Rules of the Supreme Court of the State of Hawai'i Rule 2.16(d)
must be filed.   Therefore,
          IT IS HEREBY ORDERED that as the result of the

November 21, 2011 Order Suspending Imposition of Discipline, the

30-day suspension of Respondent Partington from the practice of

law in this jurisdiction that was imposed by the November 9, 2011

Order of Suspension shall take effect on January 2, 2012, and 

that Respondent Partington must therefore file the affidavit of
compliance by January 12, 2012.
          DATED:   Honolulu, Hawai'i, December 12, 2011.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Craig H. Nakamura




                                  2